Title: From George Washington to George Clinton, 10 December 1780
From: Washington, George
To: Clinton, George


                        
                            Dr Sir,
                            New Windsor 10th Decemr 1780
                        
                        I thank you for the perusal of the inclosed proceedings of the Convention at Hartford.
                        The letter herewith, left open for your perusal to Genl Clinton, calls for Majr Davis; and such Officers as
                            you may want, & he can spare, for the purpose of Recruiting Men for the York Battalions. You will be so good
                            therefore as to act in this matter as you shall think best. With much esteem & respect I am Dr Sir Yr Most Obedt
                            & Afft Hble Servt
                        
                            Go: Washington
                        
                    